Merrick, O. J.
The suit is brought to recover damages for the unlawful seizure of plaintiff’s property.
The defendant, Zacharie, in pierson, placed in the hands of a collector, Outlaw, a small claim lor collection against Rogerson, the husband of the plaintiff, for the rent of a store. Outlaw, finding all other means to collect unavailing, instituted suit before a Justice of the Peace of New Orleans, and obtained judgment, which he proved up by a Clerk from Mr. Zacharie’s office.
The plaintiff caused an affidavit to be made, proving her ownership of the property in question previous to her marriage, and had the same delivered to the Constable, Duplessis. Outlaw, as agent of Zacharie, caused the execution to issue, and directed the seizure. Tie had previously informed Mr. Zacharie’s clerk that he was going to seize the property at Rogerson’s house. Under the execution, the plaintiff’s household furniture was seized and removed by the Constable. During the pendency of the suit before the Third Justice of the Peace, and seizure, Zacharie was in Europe, and the first knowledge he seems to have had of the seizure, was the commencement of this suit. He became angry at the seizure, directed its release, and paid the Constable Ms costs.
*243There have been two trials of this cause; the first resulted in judgment against Duplessis and Zacharie for $300. A now trial was granted and judgment was rendered against Duplessis for $300, and in favor of Zacharie.
An attentive examination of the defendants’ answer and the testimony in this case, satisfies us that Outlaw was authorized and expected by Zacharie to take all needful steps to collect the debt. Had he lost it by his negligence, he would have been responsible to Zacharie for it. And it is worthy of remark, that Zacharie, neither in his answer, nor in his conversations after suit brought, denied Outlaw’s authority to sue and issue execution, and direct the seizure of property. In his answer, he says he denies that he was actuated by malice or ill will, or that he, or any person authorized to act for him, made the seizure complained of with arty knowledge of the pretended, claims of plaintiff. Zacharie, in his conversation with Duplessis, told him that he never seized the property of a woman for rent; and wherever he speaks of the affair, he simply denies that he authorized the seizure. There is, therefore, nothing in these denials which throws discredit upon Outlaw’s statements. The question then arises, whether Zacharie, who had no knowledge of the acts of Outlaw, nor of the execution itself, is bound by them ?
If it be admitted that Outlaw was authorized to take out the fi. fa. and direct the seizure of Rogerson’s property under it, the question must be answered in the affirmative; for a man is responsible for the negligent and improvident acts of his agent in the execution of the trust. He cannot deny the authority of the agent in that particular thing; he must deny the agency altogether. O. O. 2299 ; Parsons on Contracts, vol. 1, p. 62 ; Fitzgerald v. Ferguson, 11 An. 396.
We are not aware of any law which made it necessary that Outlaw should have had a special power of attorney to authorize him to issue execution or point out property to be seized. His authority to collect the debt seems to us sufficient for this purpose, and Zacharie cannot now successfully object that he was not an attorney at law. Whatever judgment is rendered against Duplessis ought to be rendered against Zacharie. The estimate of damage made by the District Court seems high, but as it has been the result of two trials, we shall be governed by the same.
It is, therefore, ordered, adjudged and decreed by the court, that the judgment of the lower court, as to said J. W. Zacharie, be reversed, and that there be judgment in favor of the plaintiff, Ann Joyce, wife of said A. Rogerson, and against the said J. W. Zacharie, for three hundred dollars, and costs of both courts.
Buchanan, J., took no part in this decision.